Citation Nr: 1616776	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-29 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for allergic or vasomotor rhinitis.

3.  Entitlement to service connection for asthma or bronchial respiratory disorder.

4.  Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1986 and from February 1989 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for allergic or vasomotor rhinitis, asthma or bronchial respiratory disorder, and left earing hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated bilateral chondromalacia patella was caused by an in-service occurrence in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral chondromalacia patella are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran contends that he is entitled to service connection for a bilateral knee condition.  For the following reasons, the Board finds that service connection for warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990). 

A review of the evidence reveals the following: in August 2008-two months after the Veteran retired from active service-he underwent a joint examination.  He reported that he first experienced bilateral knee pain in 1998, and he suffered from cracking, popping, and swelling in his knee joints when bending forward or squatting.  The Veteran's statements were confirmed by a diagnosis of bilateral chondromalacia patella.

In July 2013, the Veteran sprained his right knee while playing with his children.  X-rays again revealed chondromalacia patella.

In June 2014, the Veteran underwent a Compensation and Pension (C&P) examination in which he was again diagnosed with bilateral chondromalacia patella or degenerative joint disease.  The examiner opined that the Veteran's bilateral knee pain was less likely than not related to his time in service, as there was no mention of knee pain during service.  Instead, the examiner concluded, the Veteran's knee pain was most likely due to his July 2013 knee sprain.

The first criteria for establishing service connection requires competent evidence of a current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a)..  The Veteran's examinations and medical records confirm that he suffers from bilateral chondromalacia patella.

Second and third, competent evidence must demonstrate an in-service injury or aggravation of a disease or injury, and the evidence must establish a nexus between the claimed in-service injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  In this situation, the evidence is at least in equipoise demonstrating an in-service injury and a nexus.  The Veteran's August 2008 diagnosis tends to demonstrates that the condition occurred in service, as the diagnosis occurred mere months after the Veteran left service, and the condition-a type of degenerative joint disorder-by its very nature requires an accumulation of wear and tear.  The fact that the condition most likely occurred in service fulfills the nexus requirement.

It is important to note that the June 2014 C&P examiner concluded the Veteran's bilateral knee condition was less likely than not related to his time in service.  However, the Board finds this examination inadequate and thus less probative.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

In concluding it was less than likely that the Veteran's condition was related to his time in service, the examiner focused on the Veteran's June 2013 knee sprain and did not mention his August 2008 diagnosis.  Without discussing the August 2008 diagnosis, its etiology, and the connection between August 2008 diagnosis-a condition from which the Veteran still suffers-the examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board does not find the examiner's conclusion probative. 

Thus, under the Holton v. Shinseki four factor test, the Board finds that the evidence is at least in equipoise demonstrating that the Veteran is entitled to service connection for a bilateral knee condition.

Alternatively, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this situation, the evidence is at least in equipoise, demonstrating that the Veteran's condition, although diagnosed after service, was first incurred in service.  His diagnosis closely followed his discharge; the Veteran himself avers the condition first occurred in 1998 during service, and the nature of the condition supports the Veteran's assertion.  Thus, the Veteran is entitled to service connection for a bilateral knee condition.  38 C.F.R. § 3.303(d).  


ORDER

Service connection for a bilateral knee condition is granted.


REMAND

The Veteran contends that he is entitled to service connection for allergic or vasomotor rhinitis, asthma or a bronchial respiratory disorder, and left ear hearing loss.  For the following reasons, the Board finds that remand is warranted for further evidentiary development, as the June 2014 C&P examinations for all three conditions were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Concerning the Veteran's allergies or vasomotor rhinitis, the Veteran underwent a C&P examination in June 2014 in which the examiner determined there was no indication the Veteran's hayfever allergies, which existed prior to service, increased in severity beyond the natural progression of the condition.  The examiner, however, did not establish a starting baseline for the Veteran's allergic rhinitis, nor did she present any discussion of the many instances, documented in the Veteran's service treatment records, in which he was treated for bronchial wheezing, lung tightness, and congestion, to explain why she believed those attacks were a normal progression of the Veteran's condition.  Thus, the Board finds the examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Concerning the Veteran's asthma or respiratory disorder, the Veteran underwent a C&P examination in June 2014 in which the examiner determined there was no indication the Veteran suffered from asthma.  The examiner, however, failed to mention the Veteran's claims-supported by his VA treatment records-that he was diagnosed with asthma in July 2008.  Without discussing all the available evidence, the Board cannot find an examination adequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

Concerning the Veteran's left ear hearing loss, the Veteran underwent a C&P audiological examination in June 2014.  However, the examiner declined to test the Veteran's left ear hearing abilities, as his service treatment records demonstrated no decline in hearing.  The Board finds this situation untenable.  The law is clear that even if audiometric testing revealed that a veteran's hearing loss was within normal limits at separation from service, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.303(d).  The Veteran must be provided with an adequate C&P examination.

The Board also notes the RO never issued an Supplemental Statement of the Case (SSOC) for the Veteran's left ear hearing loss claim.  The failure of the RO to issue an SSOC in accordance with the provisions of 38 C.F.R. § 19.31 (2015) constitutes a procedural defect which must be corrected by the RO.  See 38 C.F.R. § 19.9 (2015).

Accordingly, the case is REMANDED for the following action:

1. Arrange for an examination and opinion by a suitably qualified examiner, other than the one utilized previously, in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran suffers from asthma or another respiratory disorder that was caused by or incurred during the Veteran's time in service.

In making this determination, the examiner should particularly consider the Veteran's 2008 provisional diagnosis of asthma. 

2. Arrange for an examination and opinion by a suitably qualified examiner, other than the one utilized previously, in which the examiner provides a determination and complete rationale as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's allergies or rhinitis were aggravated beyond the normal severity of the disease during the Veteran's time in service.

In making this determination, the examiner should particularly consider the many instances documented in the Veteran's service treatment records in which the Veteran was treated bronchial wheezing, lung tightness, and congestion. 

3.  Arrange for a audiological examination with an ENT physician to determine the nature and etiology of the Veteran's left ear hearing loss and to determine whether it is as likely as not (50 percent probability or greater) that the left ear hearing loss is related to the Veteran's time in service.

in making these determinations, the examiner should discuss the recent research discussing the possibility of delayed onset hearing loss, including studies by Dr. Sharon Kujawa.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective actions.

5.  Thereafter, and after undertaking any additional development deemed necessary, reajdudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


